Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed May 11, 2021 has been entered. Claims 1, 4-6 and 9 remain pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael C. Jones on May 26, 2021.
The application has been amended as follows: 

Claim 1 is amended to recite:

A walking training system comprising:
a ground reaction force sensor that is mounted on right and left foot sole surfaces of a subject and measures a load applied to each of the foot sole surfaces;
 a gravity center position detecting sensor that detects a gravity center position of each of the right and left foot sole surfaces of the subject through a change in the load measured by the ground reaction force sensor;
a handrail that is mounted on a walking training machine for performing walking training and is held by the subject to support part of the subject's own body weight;

an MCU that generates an evaluation index for quantitatively reflecting transitional reductions of the force, which is applied to the handrail, on the basis of a relationship of periodically repeated increases and decreases of the force applied to the handrail and detected by the mechanical force sensor in synchronization with timing to switch the load, which is applied to the gravity center position of each of the subject's right and left foot sole surfaces and detected by the gravity center position detecting sensor, between right and left; and 
a sensory communication transmitter that feeds back and transmits a transmission signal according to the evaluation index as a sense to the subject.
wherein the MCU:
divides the force applied to the handrail of the subject into a relatively large state, which is indicative of a first subject position having the handrail substantially supporting the subject and a relatively small state, which is indicative of a second subject position having the handrail minimally supporting the subject, the MCU dividing the force applied based on a predetermined threshold value and then forms a coordinate system by setting time mean values of the force in the relatively large state and the force in the relatively small state as respective orthogonal axes;
sets a state in which force applied to the handrail in the first subject position and the force applied to the handrail in the second subject position as an origin of the coordinate system and the origin of the coordinate system is set as a target value of an independent walking state and the MCU maps the transitional reductions of the force applied to the handrail as a vector representing a degree of recovery relative to the target value by setting a current state as a starting point; and 

Claim 6 is amended to recite:
A walking training apparatus comprising:
 	a handrail that is held by a subject to support part of the subject's own body weight during walking training;
a mechanical force sensor that detects a force applied to both of a vertical downward direction and an opposite direction in a distribution of force acting on the handrail;
a receiver that externally receives data representing a gravity center position of each of right and left foot sole surfaces of the subject;
an MCU that generates an evaluation index for quantitatively reflecting transitional reductions of the force, which is applied to the handrail, on the basis of a relationship of periodically repeated increases and decreases of the force applied to the handrail and detected by the mechanical force sensor in synchronization with timing to switch the load, which is applied   to the gravity center position of each of the subject's right and left foot sole surfaces based on the data received by the receiver, between right and left; and 
a sensory communication transmitter that feeds back and transmits a transmission signal according to the evaluation index as a sense to the subject
wherein the MCU:
divides the force applied to the handrail of the subject into a relatively large state, which is indicative of a first subject position having the handrail substantially supporting the subject and a relatively small state, which is indicative of a second subject position having the handrail minimally 
sets a state in which force applied to the handrail in the first subject position and the force applied to the handrail in the second subject position as an origin of the coordinate system and the origin of the coordinate system is set as a target value of an independent walking state and the MCU maps the transitional reductions of the force applied to the handrail as a vector representing a degree of recovery relative to the target value by setting a current state as a starting point; and 
generates the evaluation index by grouping a status of the subject's lower limb functional disorder according to a degree of seriousness and dividing each group in the coordinate system in a phased manner so that a distance from the target value becomes shorter in proportion to magnitude of dispersion and correlation of the vector.

Allowable Subject Matter
Claims 1, 4-6 and 9 allowed.
The following is an examiner’s statement of reasons for allowance: the penultimate limitation,  "sets a state in which force applied to the handrail in the first subject position and the force applied to the handrail in the second subject position as an origin of the coordinate system...", in combination with other features of the claimed invention, is not found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791